DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24. 2022 has been entered.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 2, “an nonconcentric” should be replaced with ‘a non-concentric’.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 (line 3) recites the limitation “to ablate tissue”.  However, there is insufficient support for this specific claim limitation in the specification.  Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "a patient” in line 5.  The antecedent basis for this limitation is confusing, since it has already been recited.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-15, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson, U.S. 2007/0161979 (hereinafter McPherson) in view of Cosman, U.S. 2015/0320481 (hereinafter Cosman).
Regarding claims 1, 2, 8, 13, 21, 22, and 24, McPherson discloses (note figs. 2-4) a system comprising: an RF generator (120; note paragraph 9) that necessarily provides an alternating current signal at a high frequency; an instrument (110) for applying the RF current to a patient; a return pad (200) comprising: a plurality of conductive members/electrodes (220a-f) that are arranged in an array (that is capable of positioning each conductive member at a distance from a nerve) and configured for capacitive coupling with the patient, and a 
Regarding claims 3-7, McPherson discloses (see above) a return pad further comprising a switching device necessarily configured for selectively decoupling/coupling the conductive members from/to ‘each other’, the generator, and the patient (note paragraphs 30 and 40). 
Regarding claims 9 and 10, McPherson discloses (see above) a return pad wherein each of the cited sensing devices (402a-f) is positioned on a corresponding conductive member/electrode (220a-f – note paragraphs 27 and 32), and vice versa. 
Regarding claim 14, McPherson discloses (note paragraphs 29-31 and 40) a system further comprising a ‘multi input – single output’ switching device (i.e., switching device that relies on multiple input parameters to produce a single switching output) ‘coupled’ to each of the sensing devices.
Regarding claim 15, McPherson discloses (see above) a system further comprising an analog-to-digital converter ‘coupled’ to the switching device (note paragraphs 13 and 33; fig. 5).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Cosman as applied to claims 1-10, 13-15, 21, 22, and 24 above, and further in view of Knowlton, U.S. 2004/0210214 (hereinafter Knowlton).
.

Claims 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Cosman and Knowlton.
Regarding claims 18 and 23, McPherson discloses (note figs. 2-4) a return pad comprising: a plurality of conductive members/electrodes (220a-f) that are arranged in a non-concentric array and are necessarily configured for capacitive coupling with the patient, and an array of sensing devices (402a-f) that are spaced apart in the non-concentric array.  While McPherson discloses a return pad with devices for sensing current (which is indicative of contact/movement and prevents unwanted burns), McPherson fails to explicitly disclose a 
Regarding claim 19, McPherson discloses (see above) a return pad wherein the sensing devices are necessarily configured to output a signal indicative of the detection (note paragraphs 27 and 32).
Regarding claim 20, McPherson discloses (see above) a return pad wherein each of the cited sensing devices (402a-f) is positioned on a corresponding conductive member/electrode (220a-f – note paragraph 27), and vice versa. 

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McPherson in view of Cosman as applied to claims 1-10, 13-15, 21, 22, and 24 above, and further in view of Sano, U.S. 2017/0266438 (hereinafter Sano).
Regarding claim 16 and 17, McPherson discloses (see above) a system comprising a generator and instrument for applying RF energy to tissue.  However, McPherson fails to explicitly disclose applying a composite waveform to tissue that is made up of a high frequency waveform and a low frequency waveform.  Sano teaches a monopolar system (note paragraphs 142-143) that applies a composite waveform to tissue which is made up of a high frequency waveform and a low frequency waveform (note paragraphs 24 and 28) that have (necessarily) been ‘modulated’ together, in order to selectively target tissue (note abstract).  It is well known in the art that this design results in increased safety, efficiency, and versatility.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the system of McPherson to apply a composite waveform to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  It should be noted that Examiner asserts that the claims have been met as they are currently written, due to the breadth of limitations such as “array,” “integrated,” “mounted,” “coupled,” and “indicative” (see interpretation above).  Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It should also be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Examiner maintains that Cosman is merely being relied upon for its teaching of a sensing device, since the base reference teaches the remaining limitations.  Therefore, Examiner asserts that the claims have been properly rejected in view of the cited references.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794